DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Claim Interpretation
For examination purposes, ‘a system’ has been interpreted as ‘an apparatus.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 has been amended to require ‘a controller that: a gas inlet that provides a gas to facilitate the physical vapor deposition’. There is no support in the Specification for this requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 has been amended to require ‘a controller that: a gas inlet that provides a gas to facilitate the physical vapor deposition’. It is unclear as to the intended relationship being claimed between the controller and gas inlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Patent No. 7,850,827) in view of Yamaguchi et al (US Patent No. 8,147,664).
With respect to claim 1, Nomura discloses in fig. 3 a sputtering (i.e. physical vapor deposition or PVD) apparatus comprising at least one target plate [35],[36],[38] connected with a power supply (which has an associated voltage), a first shutter plate [61] with a first set of openings [61a],[61b], a second shutter plate [62] with a second set of openings [62a],[62b] (shown in fig. 5), both the first and second shutter plates [61],[62] between the at least one target plate [35],[36],[38] and a substrate [34], and the first and second shutter plates [61],[62] rotate via controller [71] in fig. 4 (abstract; col. 5, lines 43-48; col. 9, lines 8-44; col. 10, lines 15-25). The claim requirement of ‘a controller controls a deposition rate of a film on the substrate from the PVD by modulating a first speed of rotation of first the first shutter plate relative to a second speed of rotation of the second shutter plate’ relates to the intended functioning of the claimed first and second shutter plates, with the first and second shutter plate [61],[62] of Nomura fully capable of functioning in the claimed manner via controller [71] and independent drive units [72],[73].
However Nomura is limited in that while a power supply is present for providing voltage to the at least one target plate [35],[36],[38] (col. 8, lines 4-10), the 
Yamaguchi teaches in figs. 1A and 8 a sputtering (i.e. PVD) apparatus comprising at least one target plate [4] with a power supply [12], first and second shutter plates [14] with respective first and second set of openings each independent openable/closable (i.e. rotating), wherein both the first and second shutter plates [14] are between the at least one target plate [4] and a substrate [10] (abstract; col. 7, lines 42-53 and 66-67; col. 8, lines 1-8), similar to the PVD apparatus of Nomura. Yamaguchi further teaches in fig. 1B a controller (i.e. main control unit) [100] that controls providing voltage to the at least one target plate [4] via [12] and controls the first and second shutter plates [14] via [33] (col. 5, lines 17-18; col. 9, lines 30-40). Yamaguchi cites the advantage of the controller [100] controlling the voltage to the at least one target plate [4] and the first and second shutter plates [14] as stabilizing discharge and preventing abnormality (col. 12, lines 47-53).
It would have been obvious to one of ordinary skill in the art to incorporate the controller of Yamaguchi to control the at least one target plate and first and second shutter plates of Nomura to gain the advantage of stabilizing discharge and preventing abnormality. In addition it would have been obvious to one of ordinary skill in the art to also include the power supply of Nomura into the controller as taught by Yamaguchi to yield the predictable result of controlling both power supply and first and second shutter plates.
With respect to claims 2-4, modified Nomura further discloses in figs. 3-4 the controller [71] individually controls the first and second shutter plates [61],[62] via drive 
With respect to claims 5 and 6, modified Nomura further depicts in fig. 6 a film [81A] is deposited onto a substrate [34] when first and second openings [61a],[62a] are aligned (fig. 6(B); col. 11, lines 25-52), and the film [81A] is not deposited onto the substrate [34] when the first and second openings [61a],[62a] are misaligned (fig. 6(A); col. 11, lines 25-52).
With respect to claim 7, modified Nomura further discloses the sputtering apparatus comprising the at least one target plate [35],[36],[38], the first and second shutter plates [61],[62], and substrate [34] shown in fig. 3, are within a physical vapor deposition chamber [17C] shown in fig. 2B (col. 7, lines 59-67; col. 9, lines 8-19).
With respect to claim 8, modified Nomura further discloses shutter mechanism [54] comprising the first and second shutter plates [61],[62] results in a high uniform film thickness distribution and preventing contamination of deposited film (col. 9, lines 1-23), which therefore improves quality of deposited films.
With respect to claim 18, Nomura discloses in fig. 3 a sputtering (i.e. PVD) apparatus comprising at least one target plate [35],[36],[38] connected with a power supply (which has an associated voltage), a first shutter plate [61] with a first set of 
However Nomura is limited in that while a power supply is present for providing voltage to the at least one target plate [35],[36],[38] and a gas inlet that provides a gas that both facilitate the PVD (col. 8, lines 4-10), the controller [71] providing both the voltage to the at least one target plate [35],[36],[38] and the gas is not specifically suggested.
Yamaguchi teaches in figs. 1A and 8 a sputtering (i.e. PVD) apparatus comprising at least one target plate [4] with a power supply [12], first and second shutter plates [14] with respective first and second set of openings each independent openable/closable (i.e. rotating), and a gas inlet, wherein both the first and second 
It would have been obvious to one of ordinary skill in the art to incorporate the controller of Yamaguchi to control the at least one target plate, first and second shutter plates, and gas inlet of Nomura to gain the advantage of stabilizing discharge and preventing abnormality. In addition it would have been obvious to one of ordinary skill in the art to also include the power supply and gas inlet of Nomura into the controller as taught by Yamaguchi to yield the predictable result of controlling both power supply and first and second shutter plates.
With respect to claims 19-21, modified Nomura further discloses in figs. 3-4 the controller [71] individually controls the first and second shutter plates [61],[62] via drive unit [72] to the first shutter plate [61] and drive unit [73] to the second shutter plate [62] such that the first and second shutter plates [61],[62] freely rotate from each other (col. 9, lines 8-15; col. 10, lines 15-25). The claim requirements of the first and second shutter plates ‘rotate at different speeds, ‘rotate in a corresponding direction’, and rotate 
With respect to claims 22 and 23, modified Nomura further depicts in fig. 6 a film [81A] is deposited onto a substrate [34] when first and second openings [61a],[62a] are aligned (fig. 6(B); col. 11, lines 25-52), and the film [81A] is not deposited onto the substrate [34] when the first and second openings [61a],[62a] are misaligned (fig. 6(A); col. 11, lines 25-52).
With respect to claims 24 and 25, modified Nomura further discloses a PVD chamber (i.e. film-forming chamber) [17A],[17B],[17C] each comprises the at least one target plate [35],[36],[38], the first and second shutter plates [61],[62] the substrate [34], the gas inlet, and a vacuum opening (i.e. vacuum exhaust mechanism) (col. 7, lines 50-67; col. 8, lines 1-10).
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Patent No. 7,850,827) and Yamaguchi et al (US Patent No. 8,147,664) as applied to claims 1 and 18 above, and further in view of Macaulay (US Patent No. 4,410,407).
With respect to claims 26-29, the combination of Nomura and Yamaguchi is cited as discussed for claims 1 and 18. However the combination of references is limited in that the first and second shutter plates having different sized and/or shaped openings is not specifically suggested.

It would have bene obvious to one of ordinary skill in the art to include the different sizes and shapes for openings in shutter plates as taught by Macaulay for the openings in the first and second shutter plates of the combination of references to gain the advantage of providing uniform deposition.

Response to Arguments
Applicant’s Remarks on p. 5-11 filed 4/7/2021 are addressed below.



112 Rejections
Claims 1 and 18 have been amended to provide antecedent basis; these previous 2nd paragraph rejections are withdrawn.

102 Rejections
Applicant’s arguments on p. 6-8 with respect to claims 1 and 8 have been fully considered in view of the amendment requiring ‘a controller’ and are persuasive.  The 102 rejections of claims 1 and 8 have been withdrawn. 
On p. 8-11, Applicant argues that Nomura does not teach ‘a controller controls a deposition rate of a film on the substrate from the PVD by modulating a first speed of rotation of first the first shutter plate relative to a second speed of rotation of the second shutter plate’ as required by amended claims 1 and 18.
The Examiner respectfully disagrees since Applicant's argument is directed to the intended use of the claimed invention, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure of the first and second shutter plates [61],[62] of Nomura are capable of performing the intended use with the controller [71] and independent drive units [72],[73], then Nomura meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794